                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

 Neo Wireless LLC,

                    Plaintiff,

        v.                                            CIVIL ACTION NO. 6:21-cv-0025

 LG Electronics Inc., and LG Electronics
 U.S.A., Inc.,                                       JURY TRIAL DEMANDED

                    Defendants.


                      PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Neo Wireless LLC (“Plaintiff” or “Neo Wireless”) files this Original

Complaint against Defendants LG Electronics Inc. (“LGE”), and LG Electronics U.S.A.,

Inc. (“LG USA”) (collectively “LG”) for patent infringement under 35 U.S.C. § 271.

Plaintiff alleges, based on its own personal knowledge with respect to its own actions and

based upon information and belief with respect to all others’ actions, as follows:

                                         THE PARTIES

       1.      Plaintiff Neo Wireless LLC is a Delaware corporation with its principal

place of business located in Wayne, Pennsylvania.

       2.      On information and belief, Defendant LGE is a corporation organized and

existing under the laws of the Republic of Korea with a principal place of business at LG

Twin Towers, 128 Yeouidaero, Yeongdungpo-gu, Seoul, South Korea. LGE is the entity

that manufactures the LG-branded products sold in the United States, including the

Accused Instrumentalities in this case. In addition to making the infringing products,

LGE is responsible for research and development, product design, and sourcing of

components.
                                             1
         3.    On information and belief, Defendant LG USA is a Delaware corporation

registered to do business in Texas and is a direct subsidiary of LGE. LG USA has

numerous regular and established places of business in Texas including at least at 9420

Research Blvd, Austin, Texas 78759; 2155 Eagle Parkway, Fort Worth, Texas 76177;

and 14901 Beach St, Fort Worth, TX 76177.

         4.    On information and belief, LG maintains one or more physical fixed

places of business in Texas, including offices at 9420 Research Blvd, Austin, Texas

78759, and a representative office at 9600 Great Hills Trail, Suite 150W, Austin, TX

78759.1

                             JURISDICTION AND VENUE

         5.    This action includes a claim of patent infringement arising under the

patent laws of the United States, 35 U.S.C. §§ 1 et seq. This Court has jurisdiction over

this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

         6.    This Court has personal jurisdiction over each of the LG Defendants. As

indicated above, LG conducts business and has committed acts of patent infringement

and has induced and contributed to acts of patent infringement by others in this District,

the State of Texas, and elsewhere in the United States.

         7.    Each LG Defendant has committed acts of infringement in this judicial

District and maintains regular and established places of business in this District, directly

or through its subsidiaries, as set forth above. LG has continuous and systematic business

contacts with the State of Texas.

         8.    LG USA, directly or through subsidiaries or intermediaries (including



1
    http://m.lgdisplay.com/m/eng/company/locationGlobal?placeLocCode=OVE02.
                                              2
distributors, retailers, contract manufacturers, and others), conducts its business

extensively throughout Texas, including by distributing, offering for sale, selling, and

advertising (including by the provision of interactive web pages) its products and services

in the State of Texas and the Western District of Texas.

          9.    LG USA employs persons with relevant knowledge of the accused

technology in Texas. For example, LG USA recently published a job posting seeking a

Production Planning Analyst that is bilingual in Korean and English for Fort Worth,

Texas.2

          10.   LG USA sells its phones to carriers and retailers in Texas placing and

continuing to place infringing smartphones and software into the stream of commerce via

an established distribution channel with the knowledge and/or intent that those products

were sold and continue to be sold in the United States and Texas, including in this

District. For example, LG USA has a distribution center in Fort Worth that serves as its

single largest distribution point in the United States.3

          11.   LGE, directly or through subsidiaries or intermediaries (including LG

USA, distributors, retailers, contract manufacturers, and others), conducts its business




2

https://www.google.com/search?q=Production+Planning+Analyst+LG+electornics+fort+
worth+texas&rlz=1C1GCEA_enUS888US888&oq=Production+Planning+Analyst+LG+
electornics+fort+worth+texas&aqs=chrome..69i57j33.5316j0j4&sourceid=chrome&ie=U
TF-
8&ibp=htl;jobs&sa=X&ved=2ahUKEwjgopTlqf3rAhUH7awKHYo_DPQQp4wCMAB6
BAgNEAE#fpstate=tldetail&htivrt=jobs&htiq=Production+Planning+Analyst+LG+elect
ornics+fort+worth+texas&htidocid=HduTHXt9Hb8heslJAAAAAA%3D%3D&sxsrf=AL
eKk00F0qUQLSvhBxXH7r4F_FvtaueFew:1600797068832.
3
  https://www.bizjournals.com/dallas/news/2013/10/23/how-lg-electronics-will-use-12m-
sf.html
                                              3
extensively throughout Texas, including by shipping, manufacturing, distributing,

offering for sale, selling, and advertising (including by the provision of interactive web

pages) its products and services in the State of Texas and the Western District of Texas.

       12.     LGE purposefully and voluntarily places its infringing products into the

stream of commerce with the expectation and the knowledge that those products will be

purchased and used by consumers in this State and this District.

       13.     For example, while LGE is a South Korean entity, it operates (in whole or

in part) a United-States focused website (www.lg.com/us), including one that advertises

the Accused Instrumentalities. LG’s US-focused website contains copyright notices in the

name of “LG Electronics,” and legal terms in the name of LGE specifically. See

https://www.lg.com/us/legal. This demonstrates that LGE knows and intends that its

products will reach customers throughout the United States, including in this District, or

that LGE, at least reasonably could have foreseen that a termination point of its

distribution channel is Texas. This is further demonstrated by the presence, noted supra

note 3, of LG’s single largest US distribution center in this State.

       14.     Further, on information and belief, LGE controls the activities (catalogued
above) within the United States and this District of LG USA, its direct subsidiary. On
information and belief, LGE sells its smartphones through a distribution channel it
established with LG USA, which includes third-party distributors such as Verizon, Sprint,
AT&T, and T-Mobile, with knowledge that the Accused Products will be sold
nationwide, including in Texas.
       15.     Further, assertion of personal jurisdiction over either LG Defendant would
not be unfair or unreasonable, particularly given LG’s concerted efforts to serve the
United States market, including Texas.
       16.     Venue is proper in this judicial district per 28 U.S.C. §§ 1391 and 1400(b).

                                              4
         17.    As described above, each LG Defendant has committed acts of

infringement in this judicial District and maintains regular and established places of

business in this District, directly or through its subsidiaries, as set forth above.

         18.    Additionally, LGE is a foreign entity and thus, venue is proper under 28

U.S.C. § 1391(b) and (c)(3). See In re HTC Corp., 889 F.3d 1349, 1354, 1356 (Fed. Cir.

2018).

                                  ASSERTED PATENTS

         19.    On June 18, 2013, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,467,366 (“the ’366 patent”), entitled “Methods and

Apparatus for Random Access in Multi-Carrier Communication Systems.” A copy of

the ’366 patent is attached as Exhibit A.

         20.    The ’366 patent issued from U.S. Patent Application 13/205,579, which

was assigned from the inventors to Waltical Solutions, Inc. on April 8, 2005. The

application was later assigned from Waltical Solutions, Inc. to Neocific, Inc. on

December 14, 2005. The now-issued ’366 patent was assigned from Neocific, Inc. to

CFIP NCF LLC on November 22, 2019 before it was assigned to Neo Wireless LLC on

January 23, 2020.

         21.    The ’366 patent is valid and enforceable.

         22.    On June 7, 2016, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,363,066 (“the ’066 patent”), entitled “Method and

Apparatus for Flexible Use of Frequency Bands.” A copy of the ’066 patent is attached as

Exhibit B.

         23.    The ’066 patent issued from U.S. Patent Application 14/041,495, which



                                               5
was assigned from the inventors to Neocific, Inc. on February 2, 2012. The now-

issued ’066 patent was later assigned from Neocific, Inc. to CFIP NCF LLC on

November 22, 2019 before it was assigned to Neo Wireless LLC on January 23, 2020.

       24.     The ’066 patent is valid and enforceable.

       25.     On April 17, 2018, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 9,948,908 (“the ’908 patent”), entitled “Channel

Probing Signal for a Broadband Communication System.” A copy of the ’908 patent is

attached as Exhibit C.

       26.     The ’908 patent issued from U.S. Patent Application 14/321,615, which
was filed by Neo Wireless LLC on behalf of the inventors.
       27.     The ’908 patent is valid and enforceable.

       28.     On September 11, 2018, the United States Patent and Trademark Office

duly and legally issued U.S. Patent No. 10,075,941 (“the ’941 patent”), entitled “Methods

and Apparatus for Multi-Carrier Communications With Adaptive Transmission and

Feedback.” A copy of the ’941 patent is attached as Exhibit D.

       29.     The ’941 patent issued from U.S. Patent Application 15/082,878, which
was assigned from the inventors to Waltical Solutions, Inc. on April 8, 2005. The
application was later assigned from Waltical Solutions, Inc. to Neocific, Inc. on
December 14, 2005. The now-issued ’941 patent was assigned from Neocific, Inc. to
CFIP NCF LLC on November 22, 2019 before it was assigned to Neo Wireless LLC on
January 23, 2020.
       30.     The ’941 patent is valid and enforceable.

       31.     The ’450 patent issued from U.S. Patent Application 15/676,421, which

was assigned from the inventors to Neocific, Inc. on October 2, 2007. The now-

issued ’450 patent was later assigned from Neocific, Inc. to CFIP NCF LLC on

                                             6
November 22, 2019 before it was assigned to Neo Wireless LLC on January 23, 2020.

       32.     The ’450 patent is valid and enforceable.

       33.     On October 15, 2019, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 10,447,450 (“the ’450 patent”), entitled “Method and

System for Multi-Carrier Packet Communication with Reduced Overhead.” A copy of

the ’450 patent is attached as Exhibit E.

       34.     Neo Wireless owns all rights, title, and interest in and to each of

the ’366, ’066, ’908, ’941, and ’450 patents (the “patents-in-suit”) and possesses all rights

of recovery.

                              FACTUAL ALLEGATIONS

       35.     Inventor Xiaodong (Alex) Li, Ph.D. founded Neocific Inc. in the early
2000s to design, develop, and implement a new wireless communication system. He and
his co-inventors had extensive experience with wireless communications systems,
including the development of the Wi-Max standards, and a deep understanding of the
flaws in existing systems at the time. The inventors saw an opportunity to create a new
wireless communication system meant to address those flaws while incorporating cutting-
edge Orthogonal Frequency-Division Multiple Access (OFDMA) based technologies
and, starting in the 2004 to 2005 timeframe, they filed patents on the work.
       36.     Dr. Li served as the President and Founder of Neocific. Dr. Li obtained his
Ph.D. in electrical engineering from the University of Washington, his M.S. from
Shanghai Jiao Tong University, and his B.S. from Tsinghua University. Dr. Li has
authored more than 30 journal and conference papers in wireless communications, video
coding, and networking. He has been granted more than 100 U.S. and foreign patents.
       37.     Dr. Titus Lo, Ph.D. is a founding employee of Neocific. Dr. Lo obtained

his Ph.D. in electrical engineering from McMaster University and his B.S. from the


                                             7
University of British Columbia. Dr. Lo has authored more than 30 technical papers in

international peer-reviewed journals and presented more than 50 time at industry events.

He has been granted more than 100 U.S. and foreign patents.

       38.     Neo Wireless owns all substantial right, title, and interest in the patents-in-

suit, and holds the right to sue and recover damages for infringement thereof.

       39.     David Loo is the CEO of Plaintiff Neo Wireless. Mr. Loo works and
resides in Wayne, Pennsylvania. Mr. Loo has over a decade of experience as a licensing
executive and patent attorney with a well-established track record of assisting companies,
inventors and patent holders to ensure they are fairly compensated for their inventions.
       40.     The wireless communication industry has been developing rapidly since
Bell Labs developed the First Generation of modern commercial cellular technology in
1984. Multiple wireless communication technologies designated by generations emerged
and brought new capacities to people all over the world. In 2008, 3GPP created and
finalized the LTE standards as an upgrade to 3G. The cellular industry recognized its
major benefits, and virtually all cellular device manufacturers, including LG, have
embraced LTE as the next generation of commercial cellular technology and developed
phones and other cellular devices to utilize the 4G LTE technology.
       41.     Defendant LGE is a South Korean multinational electronics company
whose products include, among others, phones and other cellular devices. LG has been
one of the most popular phone brands in the United States, and it is known for its flagship
G series and V series of smartphones.
       42.     LG has established itself as a major smartphone industry player by
aggressively pushing forward with 4G LTE and 5G technology. LG targets the full
spectrum of LTE customers with its G series for luxury consumers, the F series with the
mission of “4G LTE for everyone,” the lower-end L series, and the Vu tablets. In 2019,
LG announced that all of its V series phones will use 5G networks going forward, and all


                                              8
G series phones will continue to use 4G LTE technology.
        43.     In order to use LTE or 4G and 5G networks, the LG smartphones are
manufactured to comply with wireless standards, such as the 3GPP standards, that ensure
compatibility of wireless devices and wireless networks. Other cellular-capable devices
of LG, such as tablets and smart watches, are designed to ensure compliance with the
3GPP standards as well.
        44.     As described above, the asserted patents read on portions of the LTE or
4G and 5G standards, which LG implements in its products, such as its G series, V series,
F series, and L series phones and other cellular-capable devices (“LG’s Accused
Instrumentalities”), which it makes, uses, sells, offers to sell and/or imports in the United
States. Accordingly, LG directly and indirectly infringes each of the patents-in-suit.
        45.     LG does not have any rights to the patents-in-suit.
        46.     In the interest of providing detailed averments of infringement, Neo

Wireless has identified below at least one claim per patent to demonstrate infringement.

However, the selection of claims should not be considered limiting, and additional claims

of the patents-in-suit (including method, system, and apparatus claims) that are infringed

by LG will be disclosed in compliance with the Court’s rules related to infringement

contentions.

               COUNT ONE: INFRINGEMENT OF THE ’366 PATENT

        47.     Neo Wireless incorporates by reference the preceding paragraphs as if

fully set forth herein.

        48.     As described above, Defendant LG has infringed and continues to infringe

the patents-in-suit by implementing certain cellular standards, including particular 3GPP

standards, in its products.

        49.     LG directly infringes the ’366 patent because it has made, used, sold,


                                              9
offered to sell and/or imported its respective Accused Instrumentalities in the United

States. For example, each of LG’s Accused Instrumentalities implements the portions of

the 3GPP LTE standard specification that read on at least claim 1 the ’366 patent. See

Exhibit F.

        50.     LG’s Accused Instrumentalities meet at least one claim of the ’366 patent.

        51.     LG makes, uses, offers to sell, sells, and imports LG’s Accused

Instrumentalities within the United States or into the United States without authority from

Neo Wireless.

        52.     LG therefore infringes the ’366 patent under 35 U.S.C. § 271(a).

        53.     LG indirectly infringes the ’366 patent by inducing infringement by
others, such as end-user customers, by, for example, encouraging its users to take
advantage of LTE features within the United States and by implementing the
standardized features in its cellular-capable devices.
        54.     LG took the above actions intending to cause infringing acts by others.
        55.     On information and belief, LG was aware of the ’366 patent prior to the

filing of this lawsuit.

        56.     LG patents KR100,939,722 and MY167057A cite to related patents or

patent applications the ’366 patent family.

        57.     LG received actual notice of its infringement of the ’366 patent at least as
early as the date of service of Complaint. Therefore, LG was or is now aware of the ‘366
patent or has willfully blinded itself as to the existence of the ’366 patent and made, used,
sold, offered to sell, imported and/or encouraged the making, using, selling, offering to
sell, or importing of the Accused Products despite knowing of an objectively high
likelihood that its actions constituted infringement of the ’366 patent at all times relevant
to this suit. Alternatively, LG subjectively believed there was a high probability that


                                              10
others would infringe the ’366 patent but took deliberate steps to avoid confirming that it
was actively inducing infringement by others. LG therefore infringes the patents-in-suit
under 35 U.S.C. § 271(b).
       58.     LG indirectly infringes the ’366 patent by contributing to infringement by

others, such as end-user customers by offering to sell and selling within the United States

components (that is, LG’s Accused Instrumentalities) that constitute a material part of the

inventions claimed in the ’366 patent, and that are used to practice one or more

processes/methods covered by the claims of the ’366 patent. LG’s end-user customers

directly infringe the ’366 patent by, for example, using the cellular functionality of LG’s

Accused Instrumentalities, including establishing communication with the cellular

wireless network and contending for access to resources on the network.

       59.     In offering to sell and selling the components specified above, LG has

known these components to be especially made or especially adapted for use in an

infringement of the ’366 patent and that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use. Alternatively, LG

subjectively believed there was a high probability that these components to be especially

made or especially adapted for use in an infringement of the ’366 patent and that these

components are not a staple article or commodity of commerce suitable for substantial

non-infringing use, but took deliberate steps to avoid confirming the same. LG therefore

infringes the ’366 patent under 35 U.S.C. § 271(c).

       60.     To the extent that LG releases any new version of LG’s Accused

Instrumentalities, such instrumentalities will meet the claims of the ’366 patent and

infringe under 35 U.S.C. § 271(a)-(c) in ways analogous to LG’s current infringement

described above.

                                            11
        61.     Neo Wireless has been damaged and continues to be damaged by each of

LG’s infringement of the 366 patent.

              COUNT TWO: INFRINGEMENT OF THE ’066 PATENT
        62.     Neo Wireless incorporates by reference the preceding paragraphs as if
fully set forth herein.
        63.     As described above, Defendant LG has infringed and continues to infringe
the patents-in-suit by implementing certain cellular standards, including particular 3GPP
standards, in its products.
        64.     LG directly infringes the ’066 patent because it has made, used, sold,
offered to sell and/or imported its respective Accused Instrumentalities in the United
States. For example, each of LG’s Accused Instrumentalities implements the portions of
the 3GPP LTE standard specification that read on at least claim 6 the ’066 patent. See
Exhibit G.
        65.     LG’s Accused Instrumentalities meet at least one claim of the ’066 patent.
        66.     LG makes, uses, offers to sell, sells, and imports LG’s Accused

Instrumentalities within the United States or into the United States without authority from

Neo Wireless.

        67.     LG therefore infringes the ’066 patent under 35 U.S.C. § 271(a).

        68.     LG indirectly infringes the ’066 patent by inducing infringement by
others, such as end-user customers, by, for example, encouraging its users to take
advantage of LTE features within the United States and by implementing the
standardized features in its cellular-capable devices.
        69.     LG took the above actions intending to cause infringing acts by others.
        70.     On information and belief, LG was aware of the ’066 patent prior to the

filing of this lawsuit.

        71.     The file history of LG patents WO2015105308A1 and U.S. Patent No.

                                             12
10,587,336 cite to the ’066 patent or a patent or patent application in the ’066 patent

family.

          72.   LG received actual notice of its infringement of the ’066 patent at least as
early as the date of service of Complaint. Therefore, LG was or is now aware of the ‘066
patent or has willfully blinded itself as to the existence of the ’066 patent and made, used,
sold, offered to sell, imported and/or encouraged the making, using, selling, offering to
sell, or importing of the Accused Products despite knowing of an objectively high
likelihood that its actions constituted infringement of the ’066 patent at all times relevant
to this suit. Alternatively, LG subjectively believed there was a high probability that
others would infringe the ’066 patent but took deliberate steps to avoid confirming that it
was actively inducing infringement by others. LG therefore infringes the patents-in-suit
under 35 U.S.C. § 271(b).
          73.   LG indirectly infringes the ’066 patent by contributing to infringement by
others, such as end-user customers by offering to sell and selling within the United States
components (that is, LG’s Accused Instrumentalities) that constitute a material part of the
inventions claimed in the ’066 patent, and that are used to practice one or more
processes/methods covered by the claims of the ’066 patent. LG’s end-user customers
directly infringe the ’066 patent by, for example, using the cellular functionality of LG’s
Accused Instrumentalities, including establishing communication with the cellular
wireless network and contending for access to resources on the network.
          74.   In offering to sell and selling the components specified above, LG has

known these components to be especially made or especially adapted for use in an

infringement of the ’066 patent and that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use. Alternatively, LG

subjectively believed there was a high probability that these components to be especially

made or especially adapted for use in an infringement of the ’066 patent and that these

                                             13
components are not a staple article or commodity of commerce suitable for substantial

non-infringing use, but took deliberate steps to avoid confirming the same. LG therefore

infringes the ’066 patent under 35 U.S.C. § 271(c).

        75.     To the extent that LG releases any new version of LG’s Accused

Instrumentalities, such instrumentalities will meet the claims of the ’066 patent and

infringe under 35 U.S.C. § 271(a)-(c) in ways analogous to LG’s current infringement

described above.

        76.     Neo Wireless has been damaged and continues to be damaged by each of

LG’s infringement of the 066 patent.

              COUNT THREE: INFRINGEMENT OF THE ’908 PATENT

        77.     Neo Wireless incorporates by reference the preceding paragraphs as if
fully set forth herein.
        78.     As described above, Defendant LG has infringed and continues to infringe
the patents-in-suit by implementing certain cellular standards, including particular 3GPP
standards.
        79.     LG directly infringes the ’908 patent because it has made, used, sold,
offered to sell and/or imported its respective Accused Instrumentalities in the United
States. For example, each of LG’s Accused Instrumentalities implements the portions of
the 3GPP LTE standard specification that read on at least claim 11 the ’908 patent. See
Exhibit H.
        80.     LG’s Accused Instrumentalities meet at least one claim of the ’908 patent.
        81.     LG makes, uses, offers to sell, sells, and imports LG’s Accused

Instrumentalities within the United States or into the United States without authority from

Neo Wireless.

        82.     LG therefore infringes the ’908 patent under 35 U.S.C. § 271(a).


                                             14
        83.     LG indirectly infringes the ’908 patent by inducing infringement by
others, such as end-user customers, by, for example, encouraging its users to take
advantage of LTE features within the United States and by implementing the
standardized features in its cellular-capable devices.
        84.     LG took the above actions intending to cause infringing acts by others.
        85.     On information and belief, LG was aware of the ’908 patent prior to the

filing of this lawsuit.

        86.     LG patents KR100904533B1 and U.S. Patent No. 9,059,813 cite to related

patents or patent applications in the ’908 patent family.

        87.     LG received actual notice of its infringement of the ’908 patent at least as
early as the date of service of Complaint. Therefore, LG was or is now aware of the ‘908
patent or has willfully blinded itself as to the existence of the ’908 patent and made, used,
sold, offered to sell, imported and/or encouraged the making, using, selling, offering to
sell, or importing of the Accused Products despite knowing of an objectively high
likelihood that its actions constituted infringement of the ’908 patent at all times relevant
to this suit. Alternatively, LG subjectively believed there was a high probability that
others would infringe the ’908 patent but took deliberate steps to avoid confirming that it
was actively inducing infringement by others. LG therefore infringes the ’908 patent
under 35 U.S.C. § 271(b).
        88.     LG indirectly infringes the ’908 patent by contributing to infringement by
others, such as end-user customers by offering to sell and selling within the United States
components (that is, LG’s Accused Instrumentalities) that constitute a material part of the
inventions claimed in the ’908 patent, and that are used to practice one or more
processes/methods covered by the claims of the ’908 patent. LG’s end-user customers
directly infringe the ’908 patent by, for example, using the cellular functionality of LG’s
Accused Instrumentalities, including establishing communication with the cellular
wireless network and contending for access to resources on the network.
                                             15
        89.     In offering to sell and selling the components specified above, LG has

known these components to be especially made or especially adapted for use in an

infringement of the ’908 patent and that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use. Alternatively, LG

subjectively believed there was a high probability that these components to be especially

made or especially adapted for use in an infringement of the ’908 patent and that these

components are not a staple article or commodity of commerce suitable for substantial

non-infringing use, but took deliberate steps to avoid confirming the same. LG therefore

infringes the ’908 patent under 35 U.S.C. § 271(c).

        90.     To the extent that LG releases any new version of LG’s Accused

Instrumentalities, such instrumentalities will meet the claims of the ’908 patent and

infringe under 35 U.S.C. § 271(a)-(c) in ways analogous to LG’s current infringement

described above.

        91.     Neo Wireless has been damaged and continues to be damaged by each of

LG’s infringement of the 908 patent.

              COUNT FOUR: INFRINGEMENT OF THE ’941 PATENT
        92.     Neo Wireless incorporates by reference the preceding paragraphs as if
fully set forth herein.
        93.     As described above, Defendant LG has infringed and continues to infringe
the patents-in-suit by implementing certain cellular standards, including particular 3GPP
standards, in its products.
        94.     LG directly infringes the ’941 patent because it has made, used, sold,
offered to sell and/or imported its respective Accused Instrumentalities in the United
States. For example, each of LG’s Accused Instrumentalities implements the portions of
the 3GPP LTE standard specification that read on at least claim 13 the ’941 patent. See

                                             16
Exhibit I.
        95.     LG’s Accused Instrumentalities meet at least one claim of the ’941 patent.
        96.     LG makes, uses, offers to sell, sells, and imports LG’s Accused

Instrumentalities within the United States or into the United States without authority from

Neo Wireless.

        97.     LG therefore infringes the ’941 patent under 35 U.S.C. § 271(a).

        98.     LG indirectly infringes the ’941 patent by inducing infringement by
others, such as end-user customers, by, for example, encouraging its users to take
advantage of LTE features within the United States and by implementing the
standardized features in its cellular-capable devices.
        99.     LG took the above actions intending to cause infringing acts by others.

        100.    On information and belief, LG was aware of the ’941 patent prior to the

filing of this lawsuit.

        101.    LG patents U.S. Patent No. 8,027,243 and U.S. Patent No. 8,428,018 cite

to related patents or patent applications in the ’941 patent family, and the file histories of

LG patents KR101325809B1 KR101407136B1, KR101230780B1, and KR101582685B1

cite to the ’941 patent or related patents or patent applications in the ’941 patent family.

        102.    LG received actual notice of its infringement of the ’941 patent at least as
early as the date of service of Complaint. Therefore, LG was or is now aware of the ‘941
patent or has willfully blinded itself as to the existence of the ’941 patent and made, used,
sold, offered to sell, imported and/or encouraged the making, using, selling, offering to
sell, or importing of the Accused Products despite knowing of an objectively high
likelihood that its actions constituted infringement of the ’941 patent at all times relevant
to this suit. Alternatively, LG subjectively believed there was a high probability that
others would infringe the ’941 patent but took deliberate steps to avoid confirming that it


                                              17
was actively inducing infringement by others. LG therefore infringes the ’941 patent
under 35 U.S.C. § 271(b).
       103.    LG indirectly infringes the ’941 patent by contributing to infringement by
others, such as end-user customers by offering to sell and selling within the United States
components (that is, LG’s Accused Instrumentalities) that constitute a material part of the
inventions claimed in the ’941 patent, and that are used to practice one or more
processes/methods covered by the claims of the ’941 patent. LG’s end-user customers
directly infringe the ’941 patent by, for example, using the cellular functionality of LG’s
Accused Instrumentalities, including establishing communication with the cellular
wireless network and contending for access to resources on the network.
       104.    In offering to sell and selling the components specified above, LG has

known these components to be especially made or especially adapted for use in an

infringement of the ’941 patent and that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use. Alternatively, LG

subjectively believed there was a high probability that these components to be especially

made or especially adapted for use in an infringement of the ’941 patent and that these

components are not a staple article or commodity of commerce suitable for substantial

non-infringing use, but took deliberate steps to avoid confirming the same. LG therefore

infringes the ’941 patent under 35 U.S.C. § 271(c).

       105.    To the extent that LG releases any new version of LG’s Accused

Instrumentalities, such instrumentalities will meet the claims of the ’941 patent and

infringe under 35 U.S.C. § 271(a)-(c) in ways analogous to LG’s current infringement

described above.

       106.    Neo Wireless has been damaged and continues to be damaged by each of

LG’s infringement of the 941 patent.

                                            18
               COUNT FIVE: INFRINGEMENT OF THE ’450 PATENT
        107.    Neo Wireless incorporates by reference the preceding paragraphs as if
fully set forth herein.
        108.    As described above, Defendant LG has infringed and continues to infringe
the patents-in-suit by implementing certain cellular standards, including particular 3GPP
standards, in its products.
        109.    LG directly infringes the ’450 patent because it has made, used, sold,
offered to sell and/or imported its respective Accused Instrumentalities in the United
States. For example, each of LG’s Accused Instrumentalities implements the portions of
the 3GPP LTE standard specification that read on at least claim 7 the ’450 patent. See
Exhibit J.
        110.    LG’s Accused Instrumentalities meet at least one claim of the ’450 patent.
        111.    LG makes, uses, offers to sell, sells, and imports LG’s Accused

Instrumentalities within the United States or into the United States without authority from

Neo Wireless.

        112.    LG therefore infringes the ’450 patent under 35 U.S.C. § 271(a).

        113.    LG indirectly infringes the ’450 patent by inducing infringement by
others, such as end-user customers, by, for example, encouraging its users to take
advantage of LTE features within the United States and by implementing the
standardized features in its cellular-capable devices.
        114.    LG took the above actions intending to cause infringing acts by others.
        115.    LG received actual notice of its infringement of the ’450 patent at least as
early as the date of service of Complaint. Therefore, LG was or is now aware of the ‘450
patent or has willfully blinded itself as to the existence of the ’450 Patent and made, used,
sold, offered to sell, imported and/or encouraged the making, using, selling, offering to
sell, or importing of the Accused Products despite knowing of an objectively high
likelihood that its actions constituted infringement of the ’450 patent at all times relevant
                                             19
to this suit. Alternatively, LG subjectively believed there was a high probability that
others would infringe the ’450 patent but took deliberate steps to avoid confirming that it
was actively inducing infringement by others. LG therefore infringes the ’450 patent
under 35 U.S.C. § 271(b).
       116.    LG indirectly infringes the ’450 patent by contributing to infringement by
others, such as end-user customers by offering to sell and selling within the United States
components (that is, LG’s Accused Instrumentalities) that constitute a material part of the
inventions claimed in the ’450 patent, and that are used to practice one or more
processes/methods covered by the claims of the ’450 patent. LG’s end-user customers
directly infringe the ’450 patent by, for example, using the cellular functionality of LG’s
Accused Instrumentalities, including establishing communication with the cellular
wireless network and contending for access to resources on the network.
       117.    In offering to sell and selling the components specified above, LG has

known these components to be especially made or especially adapted for use in an

infringement of the ’450 patent and that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use. Alternatively, LG

subjectively believed there was a high probability that these components to be especially

made or especially adapted for use in an infringement of the ’450 patent and that these

components are not a staple article or commodity of commerce suitable for substantial

non-infringing use, but took deliberate steps to avoid confirming the same. LG therefore

infringes the ’450 patent under 35 U.S.C. § 271(c).

       118.    To the extent that LG releases any new version of LG’s Accused

Instrumentalities, such instrumentalities will meet the claims of the ’450 patent and

infringe under 35 U.S.C. § 271(a)-(c) in ways analogous to LG’s current infringement

described above.


                                             20
       119.    Neo Wireless has been damaged and continues to be damaged by each of

LG’s infringement of the ’450 patent.

                                      JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

                                PRAYER FOR RELIEF

       WHEREFORE Plaintiff Neo Wireless LLC asks this Court for an order granting

the following relief:

           a. a judgment in favor of Plaintiff that LG has infringed, either literally and/or

               under the doctrine of equivalents, the patents-in-suit;

           b. a judgment and order requiring LG to pay Plaintiff its damages, costs,

               expenses, and any enhanced damages to which Plaintiff is entitled for LG’s

               infringement;

           c. a judgment and order requiring LG to provide an accounting and to pay

               supplemental damages to Plaintiff, including without limitation, pre-

               judgment and post-judgment interest;

           d. a judgment and order requiring LG to pay ongoing royalties;

           e. a judgment and order finding that this is an exceptional case within the

               meaning of 35 U.S.C. § 285 and awarding Plaintiff its reasonable attorney

               fees against LG; and

           f. any and all other relief as the Court may deem appropriate and just under

               the circumstances.




                                             21
DATED: January 13, 2021        Respectfully submitted,

                               /s/ Jason D. Cassady
                               Jason D. Cassady
                               Texas State Bar No.
                               Email: jcassady@caldwellcc.com
                               CALDWELL CASSADY CURRY
                               P.C.
                               2121 N. Pearl St., Suite 1200
                               Dallas, Texas 75201
                               Telephone: (214) 888-4848
                               Facsimile: (214) 888-4849

                               T. John Ward, Jr.
                               Texas Bar No. 00794818
                               jw@wsfirm.com
                               WARD, SMITH & HILL, PLLC
                               1507 Bill Owens Parkway
                               Longview, TX 75604
                               903-757-6400
                               903-757-2323 (Facsimile)


                               Attorneys for Plaintiff Neo Wireless
                               LLC




                          22
